Citation Nr: 0600595	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  99-11 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to higher initial disability ratings for 
diabetic retinopathy, evaluated as 10 percent disabling for 
the period from January 15, 1998, through August 7, 2000; and 
evaluated as 50 percent disabling from August 8, 2000.

2.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing, or in 
acquiring necessary special home adaptations.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty for more than 24 years from 
June 1955 to October 1979.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a February 1999 decision of 
the RO that, in part, denied an initial disability rating in 
excess of 10 percent, following the grant of service 
connection for diabetic retinopathy, effective January 15, 
1998.

In August 2000, the RO increased the disability evaluation to 
50 percent for diabetic retinopathy, effective August 8, 
2000.

Because higher evaluations are available for diabetic 
retinopathy both prior to and after the date of VA 
examination on August 8, 2000, and the veteran is presumed to 
seek the maximum available benefit for a disability, the 
claim remains viable on appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).

In October 2002, the veteran withdrew his prior request for a 
hearing, in writing.

In February 2003, the Board undertook additional development 
of the claim pursuant to the provisions of 38 C.F.R. § 19.9 
(2004).  Subsequently, the provisions of 38 C.F.R. § 19.9 
were invalidated.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, in 
May 2003, the Board remanded the matters to the RO for 
initial consideration of the recently developed evidence and 
further action.   

These matters also came to the Board on appeal from a June 
2003 decision of the RO that denied a certificate of 
eligibility for financial assistance in acquiring special 
home adaptations, or in acquiring specially adapted housing.

In November 2003, the Board remanded each of the matters on 
appeal for additional development.

The veteran failed to appear for a hearing before RO 
personnel that was scheduled for December 9, 2004.

The issue of entitlement to a certificate of eligibility for 
financial assistance in acquiring specially adapted housing, 
or in acquiring necessary special home adaptations is 
remanded to RO via the Appeals Management Center (AMC).  The 
veteran will be notified if further action is required on his 
part.


FINDINGS OF FACT

1.  For the period from January 15, 1998, through August 7, 
2000, the veteran's diabetic retinopathy was manifested by 
best corrected distance acuity of 22/100 in the right eye and 
of 20/60 +2 in the left eye. 

2.  From August 8, 2000, the veteran's diabetic retinopathy 
has been manifested by best corrected distance acuity of 
20/400 in the right eye or legal blindness, and of 20/60 in 
the left eye. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent for 
diabetic retinopathy from January 15, 1998, through August 7, 
2000, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.84a, 
Diagnostic Code 6078 (2005).

2.  The criteria for a disability rating in excess of 50 
percent for diabetic retinopathy, from August 8, 2000, are 
not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.20, 4.84a, Diagnostic Codes 6069, 6076 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim(s).

Through the April 1999 statement of the case (SOC), the May 
1999, March 2000, August 2000, June 2003, August 2003, August 
2004, and April 2005 SSOCs, and the June 2002 and April 2004 
letters, the RO and VA's Appeals Management Center (AMC) 
notified the veteran of the applicable rating criteria, the 
evidence that has been considered in connection with the 
appeal, and the bases for the denial of the claim for higher 
initial disability evaluations for diabetic retinopathy.  
These documents served to provide notice of the information 
and evidence needed to substantiate the claim.  

VA's June 2002 and April 2004 letters notified the veteran of 
what evidence he was responsible for obtaining, and what 
evidence VA would undertake to obtain.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, particularly, medical 
records, if he gave the VA enough information about such 
records so that VA could request them from the person or 
agency that had them.  The letters requested that he provide 
the names and addresses of medical providers, the time frame 
covered by the records, and the condition for which he was 
treated, and notified him that VA would request such records 
on his behalf if he signed a release authorizing it to 
request them.  

The April 2004 letter also told him to send information or 
evidence in his possession.  38 C.F.R. § 3.159(b).

The Pelegrini court also held that notice to a claimant 
pursuant to the VCAA should be provided prior to the initial 
adverse decision.

The documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
However, an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Delayed notice is 
generally not such an error.  Id.  The Board finds that, in 
this case, the delay in issuing the section § 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication.  His claim was 
fully developed and re-adjudicated by an agency of original 
jurisdiction after notice was provided.

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  While copies of the veteran's earlier laser 
surgeries are not of record, these reports are of minimal 
probative value to the veteran's current claim for higher 
initial disability ratings.  

As indicated below, the RO or AMC has arranged for the 
veteran to undergo VA examinations in connection with the 
claim on appeal, reports of which are of record.  VA has 
provided three examinations, and attempted to obtain another 
examination.  

The veteran failed, without explanation, to report for the 
last scheduled examination.  The RO advised him of its 
finding that he had failed to report for the most recent 
examination.  There has been no allegation that he failed to 
receive notice of the examination.  He has not indicated a 
willingness to report for future examinations.  Accordingly, 
further assistance would not be reasonably likely to assist 
in substantiating the claim.  38 U.S.C.A. § 5103A(2).

Where a claimant fails without good cause to report for a 
necessary examination scheduled in conjunction with an 
original claim, the claim will be decided on the basis of the 
evidence of record.  38 C.F.R. § 3.655(a), (b) (2005).  Prior 
to scheduling the most recent examination, the RO advised the 
veteran that if he failed to report for the examination his 
claims on appeal would be rated on the basis of the evidence 
of record.

There is no indication that further assistance would be 
reasonably likely to substantiate the claim, and further 
notice or assistance are not required.  38 U.S.C.A. § 5103A.

II.  Diabetic Retinopathy 

Factual Background

Service connection has been established for diabetic 
retinopathy as secondary to diabetes mellitus, effective 
January 15, 1998.  An initial 10 percent rating was assigned.

The veteran underwent a VA examination in January 1999.   His 
ocular history included laser surgery in the right eye six 
times and in the left eye three times.  The veteran reported 
poor vision in the right eye.  On examination, his best 
corrected distance acuity was 22/100 in the right eye and 
20/60 +2 in the left eye.  Dilated fundus examination 
revealed extensive dot-blot hemorrhages with a trace of 
preretinal hemorrhage in the right eye, and scattered dot-
blot hemorrhages without any neovascularization appreciated 
in the left eye.

The report of an August 8, 2000 VA examination reveals that 
the veteran's best corrected visual acuity at distance was 
20/400in the right eye.  For the left eye, his best corrected 
distance acuity was 20/60.  Dot-blot hemorrhaging was present 
in both eyes.

The veteran underwent a VA examination in April 2003.  On 
examination, his best corrected distance acuity was 20/400 in 
the right eye and 20/50 in the left eye.  The examiner 
diagnosed legal blindness in the right eye, secondary to 
history of severe proliferative diabetic retinopathy in both 
eyes.

Legal Analysis 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The veteran's diabetic retinopathy is rated under the 
provisions of 38 C.F.R. § 4.84a, Diagnostic Codes 6067 to 
6079, for impairment of central visual acuity.

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75.  

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.  

Loss of use or blindness of one eye, having only light 
perception, exists when there is inability to recognize test 
letters at 1 foot (.30 m.) and when further examination of 
the eyes reveals that perception of objects, hand movements 
or counting fingers cannot be accomplished at 3 feet (.91 
m.); with lesser extents of visions, particularly perception 
of objects, hand movements, or counting fingers at distances 
less than 3 feet (.91 m.), being considered of negligible 
utility.  38 C.F.R. § 4.79.  

Vision acuity in one eye of 20/100, will be 10 percent 
disabling if visual acuity in the other eye is 20/40 or 
better; will be 20 percent disabling if visual acuity in the 
other eye is 20/50; will be 30 percent disabling if visual 
acuity in the other eye is 20/70; and will be 50 percent 
disabling if visual acuity in the other eye is 20/100.  
38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079.

For the period from January 15, 1998, through August 7, 2000, 
the veteran's best corrected distance acuity was 22/100 in 
the right eye and 20/60 in the left eye.  The visual acuity 
in the right eye approximated 20/100.  A 20 percent 
evaluation would have been warranted if visual acuity in the 
other eye were 20/50, while a 30 percent rating would have 
been warranted if visual acuity were 20/70.  The veteran's 
visual acuity was equidistant between 20/50 and 20/70.  Under 
the doctrine of reasonable doubt "the tie goes to the 
runner," that is where the evidence is in equipoise, 
reasonable doubt is resolved in the veteran's favor.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, a 30 
percent rating is granted for the period from January 15, 
1998 to August 7, 2000.

Blindness in one eye, having only light perception, will be 
30 percent disabling if visual acuity in the other eye is 
20/40 or better; will be 40 percent disabling if visual 
acuity in the other eye is 20/50; will be 50 percent 
disabling if visual acuity in the other eye is 20/70; will be 
60 percent disabling if visual acuity in the other eye is 
20/100; will be 70 percent disabling if visual acuity in the 
other eye is 20/200; will be 80 percent disabling if visual 
acuity in the other eye is 15/200; will be 90 percent 
disabling if visual acuity in the other eye is 10/200; and 
will be 100 percent disabling if visual acuity in the other 
eye is 5/200.  38 C.F.R. § 4.84a, Diagnostic Codes 6067, 
6068, 6069, 6070.  

The Note following Diagnostic Codes 6067, 6068, 6069, and 
6070 indicates that the veteran would also be entitled to 
special monthly compensation.

Vision acuity in one eye of 10/200, will be 30 percent 
disabling if visual acuity in the other eye is 20/40 or 
better; will be 40 percent disabling if visual acuity in the 
other eye is 20/50; will be 50 percent disabling if visual 
acuity in the other eye is 20/70; and will be 60 percent 
disabling if visual acuity in the other eye is 20/100; will 
be 70 percent disabling if visual acuity in the other eye is 
20/200; will be 80 percent disabling if visual acuity in the 
other eye is 15/200; and will be 90 percent disabling if 
visual acuity in the other eye is 10/200.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6075, 6076, 6077.

For the period beginning August 8, 2000, the RO or AMC 
assigned a 50 percent disability evaluation for diabetic 
retinopathy under Diagnostic Code 6076.  The evidence reveals 
that the veteran's best corrected distance acuity, as 
reflected in the August 2000 and April 2003 VA examinations, 
was 20/400 in the right eye, and 20/60 and 20/50, 
respectively, in the left eye.  In April 2003, the veteran 
was diagnosed as legally blind in the right eye.

In this case, given the clinical evidence of record, the 
Board finds that the evidence does not provide a basis for 
assigning an initial disability rating, from August 8, 2000, 
in excess of 50 percent under any applicable diagnostic code 
for impaired visual acuity.  Even considering that the 
veteran had blindness in one eye, having only light 
perception, or that his visual acuity in the right eye was 
10/200, his visual acuity in the left eye would have to be 
20/100 to warrant a disability rating in excess of the 
currently assigned 50 percent rating.  Here, the veteran's 
visual acuity in the left eye is, at worst, 20/60.  Hence, an 
initial disability rating in excess of 50 percent under any 
applicable diagnostic code is not warranted.  See Table V, 38 
C.F.R. § 4.84a.  

Additionally, the Board finds that there is no showing that 
the veteran's diabetic retinopathy has resulted in so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (cited to in the April 
1999 SOC).  In this regard, the Board notes that the veteran 
is not employed and is in receipt of a total disability 
rating based on individual unemployability (TDIU); thus, his 
diabetic retinopathy could not cause marked interference with 
current employment.

The diabetic retinopathy has not required any, let alone 
frequent, periods of hospitalization.  Hence, the criteria 
for referral for consideration of an extraschedular rating 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that the 
criteria for an initial rating of 20 percent, for the period 
from January 15, 1998, through August 7, 2000, have been met; 
hence, there is a basis for a staged rating, pursuant to 
Fenderson.  See 38 C.F.R. §§ 4.7, 4.21.

However, the veteran's claim for an initial disability rating 
in excess of 50 percent, from August 8, 2000, must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  As the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial disability evaluation of 30 percent for diabetic 
retinopathy, for the period from January 15, 1998, through 
August 7, 2000, is granted.

A disability rating in excess of 50 percent for diabetic 
retinopathy, for the period from August 8, 2000, is denied.



REMAND

Failure to advise a claimant, in accordance with the VCAA, of 
the evidence needed to substantiate the claim is generally 
prejudicial error.  Mayfield v. Nicholson.  To satisfy the 
VCAA notice requirements there must be a specific document in 
the claims folder that contains the required notice.  
Quartuccio v. Principi, 16 Vet App 183 (2002).

The veteran has not received specific notice of the evidence 
needed to substantiate his claim for financial assistance in 
acquiring specially adapted housing or in acquiring necessary 
special home adaptations.

The absence of such notice was prejudicial to the veteran.  
The evidence needed to substantiate the claim, could have 
been obtained on the examination for which he failed to 
report.  The veteran was not, however, explicitly advised of 
this fact.

Under the provisions of 38 C.F.R. § 3.655(a),(b); where a 
claimant fails without good cause to report for a necessary 
examination in connection with a claim other than an original 
claim for compensation, the claim will be denied.  Because 
the claim for specially adapted housing is not an original 
claim for compensation, the failure to report for the 
necessary examination would result in a denial of the claim.  
The veteran was not advised of this consequence.  VA is 
required to give the veteran an opportunity to make an 
informed decision regarding whether to undergo additional 
examination.  Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

Under applicable criteria, a certificate of eligibility for 
financial assistance in acquiring specially adapted housing 
may be provided if the veteran is entitled to compensation 
for permanent and total disability due to:

(1)  The loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair; or

(2)  Blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of 
one lower extremity; or

(3)  The loss or loss of use of one lower extremity 
together with residuals of organic disease or injury 
which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or 

(4)  The loss or loss of use of one lower extremity 
together with the loss or loss of use of one upper 
extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.

38 U.S.C.A. § 2101(a)(1)(2)(3) (West 2002); 38 C.F.R. § 
3.809(b)(1)(2)(3)(4) (2005).  

A certificate of eligibility for financial assistance in 
acquiring necessary special home adaptations may be issued to 
a veteran with requisite service, if:

(a)  The veteran is not entitled to a certificate of 
eligibility for assistance in acquiring specially 
adapted housing under 38 C.F.R. § 3.809, nor had 
previously received assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a); and 

(b)  The veteran is entitled to compensation for 
permanent and total disability which is due to blindness 
in both eyes with 5/200 visual acuity or less, or 
includes the anatomical loss or loss of use of both 
hands. This assistance will not be available to any 
veteran more than once.

38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a (2005).  

Service connection is in effect for the following 
disabilities:  diabetic retinopathy, evaluated as 50 percent 
disabling; diabetes mellitus, evaluated as 40 percent 
disabling; lower right below-knee amputation, evaluated as 40 
percent disabling; and hypertension, evaluated as 10 percent 
disabling.  The veteran is also service-connected for healed 
fracture of the right humerus, and for Morton's neuroma, 
post-operative, of the right foot-each evaluated as 
noncompensable.

An examination is needed to determine whether the service 
connected disabilities cause blindness in both eyes or has 
loss or loss of use of the right lower extremity with 
residuals of organic disease that preclude locomotion without 
the aid of braces crutches, canes or a wheelchair.

This case is REMANDED for the following:

1.  Provide the veteran with a VCAA 
notice latter that advises him of the 
evidence needed to substantiate his 
claim.  To substantiate his claim, 
competent evidence is needed that service 
connected disabilities cause blindness in 
both eyes; loss or loss of use of the 
right lower extremity with residuals of 
organic disease that preclude locomotion 
without the aid of braces crutches, canes 
or a wheelchair; or that his service 
connected disabilities otherwise cause 
him to meet the criteria outlined above.

2.  Afford the veteran the opportunity 
for orthopedic and entomology 
examinations to determine whether the 
veteran is blind in both eyes, or has 
loss or loss of use of the right lower 
extremity with residuals of organic 
disease that preclude locomotion without 
the aid of braces crutches, canes or a 
wheelchair.  The examiners should review 
the claims folder.

3.  Then re-adjudicate the claim on 
appeal, and if it remains denied, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


